Exhibit 10.6

SUNCOKE ENERGY, INC.

SENIOR EXECUTIVE INCENTIVE PLAN

(Effective as of January 1, 2013)

PURPOSE

The SunCoke Energy, Inc. Senior Executive Incentive Plan (the “SEIP”) is
designed to provide for Awards to selected executive officers who contribute in
a substantial degree to the success of the Company and who are in a position to
have a direct and significant impact on the growth and success of the Company,
thus affording to them a means of participating in that success and an incentive
to contribute further to that success. The SEIP is intended to ensure that
payments made under the SEIP or other incentive arrangements qualify as
“performance-based” compensation as described in Section 162(m) of the Internal
Revenue Code.

DEFINITIONS

The following words and phrases shall have the meanings set forth below:

“Adjusted EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization, as reported in the Company’s consolidated financial statements,
adjusted to exclude the impact of significant: gains (losses) on the disposal of
assets; asset impairments, retirements or write-downs; gains (losses) associated
with legal, insurance or tax settlements/adjustments; restructuring, severance
or pension-related charges; or other similar items out of the ordinary course of
business.

“Affiliate” means any corporation that together with the Company constitute an
affiliated group of corporations as described in Section 1504 of the Internal
Revenue Code (without regard to Section 1504(b) thereof).

“Award” shall mean an award of incentive compensation pursuant to the SEIP.

“Award Fund” shall mean the aggregate amount made available in any Performance
Year pursuant to Article V hereof from which Awards determined under Article VI
hereof may be made.

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company or such other committee appointed to administer the SEIP by the
Board of Directors of the Company that is comprised of at least two members of
the Board of Directors, each of whom shall meet applicable requirements set
forth in Section 162(m) of the Internal Revenue Code and the regulations
thereunder.

“Company” shall mean SunCoke Energy, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

“Participant” shall mean each individual described in Article IV of the SEIP.

“Performance Year” shall mean each fiscal year of the Company.

“SEIP” shall mean this SunCoke Energy, Inc. Senior Executive Incentive Plan, as
amended from time to time.

ADMINISTRATION

The SEIP shall be administered by the Committee, which shall have full power and
authority to construe, interpret and administer the SEIP, and make such
determinations and take such action in connection with or in relation to the
SEIP as it deems necessary. Each determination made by the Committee shall be
final, binding and conclusive for all purposes and upon all persons. The
Committee may rely conclusively on the determinations made by the Company’s
independent public accountants with respect to matters within their expertise.

ELIGIBILITY

Any executive officer of the Company or an Affiliate designated by the Committee
is eligible to participate in the SEIP with respect to a Performance Year. No
later than 90 days after the commencement of each Performance Year, the
Committee shall, in writing, designate the Participants who are eligible to
receive an Award for such Performance Year.

AWARD FUND

An Award Fund shall be established at five percent of the Company’s Adjusted
EBITDA for each Performance Year, provided that the Committee reserves the right
to decrease the amount of the Award Fund in any given Performance Year. No
amounts shall be paid under the SEIP for any Performance Year unless the Company
has Adjusted EBITDA in such Performance Year.

AWARDS

No later than 90 days after the commencement of each Performance Year, the
Committee shall determine the percentage of the Award Fund to allocate to each
Participant as an Award for such Performance Year; provided that for any given
Performance Year, no one Participant shall be allocated an Award that exceeds
50% of the Award Fund, and the sum of the Awards shall not exceed 100% of the
Award Fund.

ADJUSTMENT AND LIMITATIONS

Adjustment. The Committee may not increase the amount payable with respect to
any Award, but the Committee reserves the right to decrease or eliminate any
Award to any Participant. In determining Awards, the Committee shall exercise
discretion only to the extent permitted in Section 162(m) of the Internal
Revenue Code and the regulations thereunder. In making such determinations, the
Committee may establish factors to take into account in implementing its
discretion, including, but not limited to, achievement of business objectives
and individual objectives, including the objectives established under the
SunCoke Energy, Inc. Annual Incentive Plan, and, except in the case of the Award
for the Chief Executive Officer of the Company, the recommendations of the Chief
Executive Officer of the Company.

 

2



--------------------------------------------------------------------------------

Maximum Award. Notwithstanding the foregoing, the maximum Award payable to a
Participant shall not exceed (a) the lesser of the Participant’s Award
established pursuant to Article VI or $4 million, in the case of the Chief
Executive Officer; and (b) the lesser of the Participant’s Award established
pursuant to Article VI or $2 million, in the case of each Participant other than
the Chief Executive Officer.

PAYMENT

Prior to the payment of any Award under the SEIP, the Committee shall certify in
writing that all applicable material conditions for such Award, including the
conditions set forth in Article V, Article VI and this Article VIII, have been
satisfied. In making this certification, the Committee will be entitled to rely
upon an appropriate officer’s certificate from the Company’s Chief Financial
Officer. Subject to the immediately preceding sentence, payment of the
individual Awards will be made in a lump sum cash payment no later than March 15
of the year immediately following the end of the Performance Year to which the
Award relates.

FORFEITURE AND/OR PRORATION OF AWARD

Forfeiture. If a Participant’s employment terminates with the Company and all
Affiliates for any reason other than death, permanent disability (as determined
under the Company’s long term disability program) or Retirement prior to
December 31 of any Performance Year, such Participant will not receive payment
of any Award for such Performance Year.

Proration.

A pro-rated Award, reflecting participation for a portion of the Performance
Year during which the Participant was employed in an eligible position, will be
paid to any Participant whose employment terminates during the Performance Year
as a result of death, permanent disability (as determined under the Company’s
long term disability program) or Retirement.

Any pro-rated Award for the Performance Year payable hereunder will be paid on
the date when Awards are otherwise payable for such Performance Year as provided
in the SEIP.

For purposes of this Article IX, “Retirement” shall have the meaning assigned in
the SunCoke Energy, Inc. Executive Annual Incentive Plan.

EFFECTIVE DATE; AMENDMENT OR TERMINATION

Effective Date. The SEIP shall be effective for Performance Years beginning on
and after January 1, 2013, provided that the SEIP receives shareholder approval
at the Company’s 2013 Annual Meeting of Shareholders. If such shareholder
approval is not obtained, any Awards granted to Participants shall be null and
void.

 

3



--------------------------------------------------------------------------------

Amendment or Termination. The SEIP may be amended or revised at any time by the
Committee and may be discontinued or terminated in whole or in part at any time
by the Board of Directors of the Company, provided, however, that no amendment
requiring shareholder approval under Section 162(m) of the Internal Revenue Code
will be made without obtaining such shareholder approval. The SEIP will continue
in operation until discontinued or terminated as herein provided.

MISCELLANEOUS

Neither the action of the Company in establishing the SEIP, nor any action taken
by it or by the Committee under the provisions hereof, nor any provision of the
SEIP, shall be construed as giving to any Participant the right to be retained
in the employ of the Company or its Affiliates.

The Company may offset against any payments to be made to a Participant or
his/her beneficiary under the SEIP any amounts owing to the Company or
Affiliates from the Participant for any reason.

Nothing in the SEIP shall obligate the Company to set aside funds to pay for the
Awards determined hereunder, or to pay Awards under the SEIP.

The validity, construction and effect of the SEIP or any incentive payment
payable under the SEIP shall be determined in accordance with the laws of the
State of Delaware.

The Company shall have the right to make all payments or distributions pursuant
to the SEIP to a Participant, net of any applicable Federal, State and local
taxes required to be paid or withheld. The Company shall have the right to
withhold from wages, Award payments or other amounts otherwise payable to such
Participant such withholding taxes as may be required by law, or to otherwise
require the Participant to pay such withholding taxes.

The SEIP shall be binding upon and inure to the benefit of the Company and its
successors and assigns.

 

4